             Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 1 of 13




 1                                                      HONORABLE JUDGE ROBERT J. BRYAN

 2

 3

 4

 5

 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                    AT TACOMA

10     C. P., by and through his parents,
       Patricia Pritchard and Nolle Pritchard;
11     and PATRICIA PRITCHARD,
                                                     Case No. 3:20-cv-06145-RJB
12                                      Plaintiff,
                                                     BCBSIL’s REPLY IN SUPPORT OF
13            vs.                                    MOTION TO DISMISS
14     BLUE CROSS BLUE SHIELD OF                     ORAL ARGUMENT REQUESTED
15     ILLINOIS,

16                                  Defendants.

17
             Plaintiffs allege that the Exclusion violates the Affordable Care Act (ACA) § 1557, 42
18
      U.S.C. § 18116. Complaint, ¶¶ 85–91. But Plaintiffs lack standing to bring a claim to invalidate
19
      the Exclusion: even if the Exclusion were not in this Plan, the Plan would not cover surgery for
20
      C.P. because he is a minor.
21
             Plaintiffs’ claims fail on the merits as well. Plaintiffs’ sole claim is that the Exclusion
22
      violates Section 1557 of the ACA, which incorporates Title IX of the Civil Rights Act’s
23
      prohibition of discrimination on the basis of sex. This claim fails as a matter of law. Health and
24
      Human Services (HHS) is the agency Congress has directed to interpret the ACA, and HHS’s
25
      interpretation of Section 1557 is binding on the Court, and dispositive on the question of whether
26
      the Exclusion violates the statute. HHS has unequivocally stated that a categorical exclusion of
27
     BCBSIL’S REPLY IN SUPPORT OF                                    KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 1                                                       SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
              Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 2 of 13




 1
      gender affirming surgery is not discrimination on the basis of sex prohibited by Section 1557.
 2
      BCBSIL may also offer plans that contain the Exclusion because it is protected by the RFRA.
 3
      I.     Plaintiffs Lack Standing to Bring this Claim.
 4
             Plaintiffs lack standing to bring a claim to invalidate the Exclusion because if the Exclusion
 5
      were not in this Plan, the Plan would not cover surgery for C.P. because he is a minor. BCBSIL’s
 6
      Medical Policy requires that to be eligible for gender realignment surgery, the individual must
 7
      have reached the age of majority and have the “capacity to make a fully informed decision and
 8
      to consent for treatment.” See Complaint ¶ 58; Dkt. 1-7 at 2–3. “To have standing under Article
 9
      III, a plaintiff must demonstrate that . . . it is likely, and not merely speculative, that her injury
10
      will be redressed by a favorable decision.” J.T. v. Regence BlueShield, 291 F.R.D. 601, 609
11
      (W.D. Wash. 2013) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). Here, the
12
      injury alleged by Plaintiffs would not be remedied by a decision in their favor because the surgery
13
      is not medically necessary for him for independent reasons. Plaintiffs do not attempt to and
14
      cannot distinguish the case directly on point: Cruz v. Zucker, 195 F. Supp. 3d 554, 570
15
      (S.D.N.Y.), reconsideration on other grounds, 218 F. Supp. 3d 246 (S.D.N.Y. 2016) (plaintiff
16
      lacked standing to challenge a state Medicaid ban on coverage for gender dysphoria for
17
      individuals under 18 because the surgery she sought was not medically necessary for her due to
18
      the fact that she was a minor). Therefore, Plaintiffs lack standing and the Court should dismiss
19
      the Complaint on this basis alone.
20
             Plaintiffs’ only response to this clear lack of standing is to note that the BCBSIL Medical
21
      Policy does cover other services for adolescents with gender dysphoria: “The following services
22
      may be considered medically necessary for the treatment of gender dysphoria for children and
23
      adolescents: Hormone therapy (such as puberty-suppressing hormones or masculinizing/feminizing
24
      hormones); •Psychological services, including but not limited to psychotherapy, social therapy and
25
      family counseling; and/or Chest surgery for FtM [female-to-male] individuals.” Dkt. No. 1-7, p. 6
26
      of 25. But Plaintiffs do not seek these covered services here. Plaintiffs request that the Court
27
     BCBSIL’S REPLY IN SUPPORT OF                                       KILPATRICK TOWNSEND & STOCKTON LLP
                                                                              1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 2                                                          SEATTLE, WA 98101
                                                                             (206) 626-7713 FAX: (206) 260-8946
              Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 3 of 13




 1
      invalidate the Plan’s exclusion for “treatment, drugs, medicines, therapy, counseling services and
 2
      supplies for, or leading to, gender reassignment surgery.” Complaint, ¶5.              Plaintiffs never
 3
      explain why the fact that the Plan allows C.P. to receiver other services overrides the Plan’s age-
 4
      based restriction on the services for which he is suing.
 5
      II.     BCBSIL’s Exclusion Does Not Violate Section 1557’s Prohibition of Discrimination on
 6            the Basis of Sex.
 7            Congress has charged HHS with interpreting and administering the ACA. 42 U.S.C. §

 8    300gg–92. And HHS has answered the question at issue here.

 9            A.      HHS’s 2020 Rule Explicitly States that Section 1557 Allows Categorical
                      Exclusions of Gender Reassignment Surgery.
10
              Plaintiffs claim the 2020 Rule is “silent on the legality of categorical exclusions related to
11
      gender dysphoria.” Dkt. 20 at 25. This is false - the 2020 Rule both addresses the issue at length,
12
      and explicitly allows this Exclusion. The 2020 Rule explicitly addresses exclusions related to gender
13
      dysphoria: “There is no statutory authority to require the provision or coverage of [gender transition]
14
      procedures under Title IX protections from discrimination on the basis of sex.” 85 Fed. Reg. at
15
      37,198 and 37,199; Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health & Hum. Servs., 485 F.
16
      Supp. 3d 1, 14 (D.D.C. 2020).
17
              The 2016 Rule did prohibit categorical exclusions, but it was overturned by the courts
18
      (Franciscan All., Inc. v. Burwell, 227 F. Supp. 3d 660, 684-96 (N.D. Tex. 2016)) and also was
19
      replaced by HHS with the 2020 Rule. In the 2020 Rule, HHS emphasized that the 2016 Rule
20
      exceeded its statutory authority when it attempted to ban categorical exclusions for gender affirming
21
      surgery. Whitman-Walker, 485 F. Supp. 3d at 46 (quoting 85 Fed. Reg. at 37,198; see also id. at
22
      37,199). “HHS expressly confronted its prior policy regarding prohibitions on categorical
23
      coverage exclusions and delivered a sufficiently reasoned explanation for its new position. In
24
      promulgating the 2020 Rule, the agency consulted scientific studies, government reviews, and
25
      comments from a host of medical professionals regarding treatment for gender dysphoria.” Id.
26
      “The upshot, according to HHS, was that ‘the medical community is divided on many issues
27
     BCBSIL’S REPLY IN SUPPORT OF                                        KILPATRICK TOWNSEND & STOCKTON LLP
                                                                               1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 3                                                           SEATTLE, WA 98101
                                                                              (206) 626-7713 FAX: (206) 260-8946
               Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 4 of 13




 1
      related to gender identity, including the value of various “gender-affirming” treatments for
 2
      gender dysphoria (especially for minors).’” Id. “That division counseled against a blanket
 3
      prohibition on categorical coverage exclusions of gender-affirming care. According to the
 4
      agency, eliminating the prohibition would enable providers and insurers ‘to use their best medical
 5
      judgment’ when delivering and covering care, as informed by ‘ongoing medical debate and
 6
      study’ regarding gender-affirming treatment.” Id. (citing 85 Fed. Reg. 37,187).
 7
               Far from silent, the 2020 Rule explicitly interprets Section 1557 as allowing categorical
 8
      exclusions such as the Exclusion.
 9
      B.       The Court Must Defer to the 2020 Rule Unless the Court Concludes that it is
10             “Arbitrary, Capricious, Or Manifestly Contrary To Statute.”
11             The 2020 Rule allows categorical exclusions, and it is the governing law. Plaintiffs
12    request that this Court invalidate the 2020 Rule under Chevron, U.S.A., Inc. v. NRDC, Inc., 467
13    U.S. 837, 842-43 (1984). See Dkt. 20 at 25. But Chevron actually makes clear that the Court
14    must give deference to the 2020 Rule. To depart from the 2020 Rule, this Court must conclude
15    that the 2020 Rule’s allowance of categorical exclusions is clearly contrary to Congress’s intent
16    or arbitrary and capricious. In Chevron, the Supreme Court held that federal courts are bound by
17    an administrative agency’s interpretation of a statute it administers unless the interpretation is
18    “arbitrary, capricious, or manifestly contrary to statute.” 467 U.S. at 843-44 1; Household Credit
19    Servs., Inc. v. Pfennig, 541 U.S. 232, 239 (2004). (the court must give the agency’s rule
20    “controlling weight unless [it is] arbitrary, capricious, or manifestly contrary to the statute”).
21    This means that the Court “may not substitute its own construction” for HHS’s interpretation of
22    Section 1557 in the 2020 Rule. Chevron, 467 U.S. at 844. Courts “should not disturb” an agency
23    1
        Chevron involved review of an agency rulemaking proceeding—not private litigation between two private parties
24    filed in federal court. Chevron, 467 U.S. at 841. Nonetheless, Chevron applies in the private litigation context as
      well. See, e.g., Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117 (2016) (noting that in private litigation, Chevron
25    makes an agency’s interpretation the law, subject to deferential review, if the agency’s interpretation is accompanied
      by the formalities of rulemaking or administrative adjudication); Krzalic v. Republic Title Co., 314 F.3d 875, 882
      (7th Cir. 2002) (Easterbrook, J., concurring) (same); Phillips Co. v. Denver & Rio Grande W. R.R. Co., 97 F.3d
26    1375, 1377 (10th Cir. 1996) (applying Chevron deference in a suit to quiet title between private parties); Kathryn
      A. Watts, Adapting to Administrative Law’s Erie Doctrine, 101 Nw. U. L. Rev. 997, 1055, n.301 (2007).
27
     BCBSIL’S REPLY IN SUPPORT OF                                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                                                                        1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 4                                                                    SEATTLE, WA 98101
                                                                                       (206) 626-7713 FAX: (206) 260-8946
             Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 5 of 13




 1
      interpretation unless it clearly contradicts Congress’ intent. Id. at 845 (quoting United States v.
 2
      Shimer, 367 U.S. 374, 383 (1961)). The Court can only overturn the 2020 Rule if the agency
 3
      never “‘examine[d] the relevant data and articulate[d] a satisfactory explanation for its action
 4
      including a ‘rational connection between the facts found and the choice made.’” Kreis v. Sec'y
 5
      of the Air Force, 406 F.3d 684, 686 (D.C.Cir. 2005) (quoting Motor Vehicle Mfrs. Ass’n of U.S.,
 6
      Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).
 7
             Every court that has addressed this issue has deferred to the 2020 Rule. Whitman-Walker,
 8
      485 F. Supp. 3d at 46 (“Even assuming that the 2016 Rule’s prohibition on categorical coverage
 9
      exclusions of gender-affirming care was lawful, the Court cannot presently conclude that the
10
      agency’s decision to remove that prohibition was arbitrary and capricious.”); Religious Sisters of
11
      Mercy v. Azar, No. 3:16-CV-00386, --- F.Supp.3d ---, 2021 WL 191009, at *6 (D.N.D. Jan. 19,
12
      2021) (noting that after Whitman-Walker and other cases enjoined parts of the 2020 Rule, the
13
      2020 Rule’s “repeal of the insurance coverage mandate for gender-transition services” remains
14
      effective); Hennessy-Waller v. Snyder, No. CV-20-00335-TUC-SHR, 2021 WL 1192842, at *7
15
      (D. Ariz. Mar. 30, 2021) (denying injunctive relief because plaintiffs were “unlikely to succeed
16
      on the merits of their claim” that Arizona’s Medicaid program’s policy of excluding gender
17
      reassignment surgery from coverage violates Section 1557); see also, Franciscan, 227 F. Supp.
18
      3d at 687 (holding that the 2016 Rule’s “HHS’s expanded definition of sex discrimination
19
      exceeds the grounds incorporated by Section 1557”). Plaintiffs cannot distinguish these cases.
20
             In order to determine whether Chevron deference applies here, the Court must address
21
      whether HHS administers Section 1557, whether the statute leaves room for HHS interpretation,
22
      and whether HHS’s interpretation is arbitrary and capricious or contrary to Section 1557. There
23
      is no dispute here that Congress has charged HHS with administering the ACA. Under Chevron,
24
      the Court then analyzes whether the particular statute speaks directly on the issue. Chevron, 467
25
      U.S. at 841. Here the answer is no. Franciscan, 227 F. Supp. 3d at 686 (“‘Section 1557’s
26
      definition of sex discrimination is ambiguous because it fails to explicitly address transgender
27
     BCBSIL’S REPLY IN SUPPORT OF                                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 5                                                        SEATTLE, WA 98101
                                                                           (206) 626-7713 FAX: (206) 260-8946
             Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 6 of 13




 1
      individuals and the Rule simply fills the statutory gap, implementing Section 1557.’”) (quoting
 2
      HHS’s position in defense of the 2016 Rule).
 3
             Because the statute does not speak directly to this issue, HHS has authority to interpret
 4
      Section 1557’s prohibition of discrimination on the basis of sex. Chevron, 467 U.S. at 843-44.
 5
      Where, as here, either the language of the statute is ambiguous or Congress’s intent is not
 6
      explicitly clear, “there is an express delegation of authority to the agency to elucidate a specific
 7
      provision of the statute.” Id.; see also Whitman-Walker, 485 F. Supp. 3d at 46 (deferring to the
 8
      2020 Rule’s change of the 2016 Rule’s ban on categorical exclusions).
 9
             Therefore, the sole issue before this Court is whether the 2020 Rule is arbitrary and
10
      capricious.
11
             C.      The 2020 Rule is Not Arbitrary and Capricious or Contrary To Congress’s
12                   Intent.
13           Plaintiffs make three arguments why the Court should invalidate the 2020 Rule. First,
14    Plaintiffs claim that Bostock v. Clayton Cty., 140 S. Ct. 1731 (2020), prohibits the Exclusion.
15    Bostock held that Title VII prohibits termination of employees on the basis of transgender status.
16    Second, Plaintiffs cite district court cases decided before the 2020 Rule. Third, in a footnote,
17    Plaintiffs contend that “[s]hould the Court conclude that it is necessary to consider the federal
18    agency’s interpretation of Section 1557, it should defer to the Rule that was in effect at the time
19    C.P.’s requests for services were denied, and not the 2020 Rule.” Dkt. 20 at 22-26, n. 7. All of
20    these arguments fail.
21           1.      Bostock does not prohibit the Exclusion.
22           Every case that has addressed the legality of categorical exclusions for gender
23    reassignment surgery since Bostock holds that Bostock does not bar categorical exclusions for
24    gender transition surgery. See Whitman-Walker, 485 F. Supp. 3d at 46 (“Even assuming that the
25    2016 Rule’s prohibition on categorical coverage exclusions of gender-affirming care was lawful,
26    the Court cannot presently conclude that the agency’s decision to remove that prohibition was
27    arbitrary and capricious.”); Religious Sisters of Mercy v. Azar, 2021 WL 191009, at *6 (noting
     BCBSIL’S REPLY IN SUPPORT OF                                      KILPATRICK TOWNSEND & STOCKTON LLP
                                                                             1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 6                                                         SEATTLE, WA 98101
                                                                            (206) 626-7713 FAX: (206) 260-8946
               Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 7 of 13




 1
      that after Whitman-Walker and other cases enjoined parts of the 2020 Rule, the 2020 Rule’s
 2
      “repeal of the insurance coverage mandate for gender-transition services” remains effective);
 3
      Hennessy-Waller, 2021 WL 1192842, at *7 (denying injunctive relief because plaintiffs were
 4
      “unlikely to succeed on the merits of their claim” that Arizona’s Medicaid program’s policy of
 5
      excluding gender reassignment surgery from coverage violates Section 1557). Plaintiffs cannot
 6
      distinguish these cases.
 7
               Hennessy-Waller dealt with this issue directly. The court emphasized that the “Supreme
 8
      Court expressly limited its holding to Title VII claims involving employers who discriminated
 9
      against employees because of their gay or transgender status when it wrote: ‘An employer who
10
      fires an individual merely for being gay or transgender defies the law.’” Id. at *8 (quoting
11
      Bostock, 140 S. Ct. at 1754). “Bostock did not involve or purport to deal with a plan exclusion
12
      for surgical treatment for gender dysphoria in minors.” Id. “Bostock does not apply to the ACA
13
      and . . . Plaintiffs have not clearly shown the surgical treatment they seek is safe and effective
14
      for adolescents. Accordingly, the merits of Plaintiffs’ Equal Protection and § 1557 claims are
15
      doubtful.” Id. at *9.
16
               The Whitman-Walker court also upheld the 2020 Rule after Bostock. Whitman-Walker,
17
      485 F. Supp. 3d at 46. The court considered Bostock in depth and enjoined parts of the 2020
18
      Rule based on Bostock. See id. at 15, 37, 40-41. Yet the court concluded that with respect to
19
      “categorical coverage exclusions of gender-affirming care,” “the Court cannot presently
20
      conclude that the agency’s decision to remove that prohibition was arbitrary and capricious.” Id.
21
      at 46.
22
               2.     Cases decided before the 2020 Rule do not support invalidating it.
23
               Plaintiffs urge this Court to follow decisions that pre-date the 2020 Rule. Dkt. 20 at 20
24
      (citing Kadel v. Folwell, 446 F. Supp. 3d 1, 14 (M.D.N.C. 2020); Boyden v. Conlin, 341 F. Supp. 3d
25
      979, 996-97 (W.D. Wis. 2018); Flack v. Wis. Dep’t of Health Servs., 328 F. Supp. 3d 931, 951 (W.D.
26
      Wis. 2018); and Cruz v. Zucker, 195 F. Supp. 3d 554, 581 (S.D.N.Y. 2016)).
27
     BCBSIL’S REPLY IN SUPPORT OF                                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 7                                                        SEATTLE, WA 98101
                                                                           (206) 626-7713 FAX: (206) 260-8946
               Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 8 of 13




 1
               This Court must defer to HHS’s interpretation of the 2020 Rule under Chevron regardless
 2
      of prior cases. Nat’l Cable & Telecommunications Ass’n v. Brand X Internet Servs., 545 U.S.
 3
      967, 982 (2005). The prior cases preceded the 2020 Rule, and therefore did not review the 2020
 4
      Rule. The Court must reject Plaintiffs’ authorities to the extent they are contrary to the 2020
 5
      Rule.
 6
               3.     Contrary to Plaintiffs’ assertion in a footnote, the 2020 Rule applies.
 7
               Plaintiffs cite no authority for their third argument that “[s]hould the Court conclude that
 8
      it is necessary to consider the federal agency’s interpretation of Section 1557, it should defer to
 9
      the Rule that was in effect at the time C.P.’s requests for services were denied, and not the 2020
10
      Rule.” There is no authority whatsoever for the claim that the Court should apply an outdated
11
      and overturned regulation in this or any context. Regardless, this claim is factually wrong. The
12
      2016 Rule was not effective when BCBSIL denied Plaintiffs’ claim. The 2016 Rule had already
13
      been invalidated by the courts. In 2016, the Franciscan court ordered: “Defendants are hereby
14
      ENJOINED from enforcing the [2016] Rule’s prohibition against discrimination on the basis of
15
      gender identity.” Franciscan, 227 F. Supp. 3d at 695- 96 (caps original). This preliminary
16
      injunction remained in force until October 15, 2019, when the Court vacated the entire 2016
17
      Rule, explicitly based on its reasoning and conclusion in 2016 that the 2016 Rule violated the
18
      ACA and RFRA. Franciscan All., Inc. v. Azar, 414 F. Supp. 3d 928, 941, 944, 947 (N.D. Tex.
19
      2019).
20
               For the foregoing reasons, the Exclusion does not violate the ACA’s prohibition of
21
      discrimination on the basis of sex.
22
      III.     The RFRA Also Allows BCBSIL to Sell and Administer Plans that Contain the
23             Exclusion.
24             Plaintiffs cannot avoid the fact that courts have held that categorical exclusions for gender
25    dysphoria are legal under the RFRA. Religious Sisters of Mercy v. Azar, WL 191009, at *3;
26    Whitman-Walker, 485 F. Supp. 3d at 46 (citing Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682,
27    693 (2014)); Franciscan, 227 F. Supp. 3d at 686.
     BCBSIL’S REPLY IN SUPPORT OF                                       KILPATRICK TOWNSEND & STOCKTON LLP
                                                                              1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 8                                                          SEATTLE, WA 98101
                                                                             (206) 626-7713 FAX: (206) 260-8946
              Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 9 of 13




 1
              Plaintiffs try to convince the Court to ignore this clear authority with three arguments: that
 2
      a defendant may not raise RFRA in a dispute between private parties, but only against the
 3
      government; that BCBSIL is a secular business and therefore cannot raise the RFRA; and finally
 4
      claiming that that the importance of Plaintiffs’ objective to “eradicate discrimination in health care”
 5
      means that the Court should simply ignore RFRA. All of these arguments fail.
 6
              A.      The RFRA Applies in Litigation Between Private Plaintiffs.
 7
              Plaintiff is wrong in their assertion that BCBSIL cannot rely on the RFRA because this case
 8
      involves private parties. There is no authority for this assertion at all. Nor would it make any logical
 9
      sense. Both the 2016 Rule and the 2020 Rule state that Section 1557 incorporates the RFRA as an
10
      exception to Section 1557:
11
              The 2016 Rule excepted applications that “would violate applicable Federal
12            statutory protections for religious freedom and conscience.” 81 Fed. Reg. at
              31,466 (formerly codified at 45 C.F.R. § 92.2(c)). More specifically, HHS
13            explained that the RFRA “is the proper means to evaluate any religious concerns
14            about the application of Section 1557 requirements.” Id. at 31,380. HHS went on
              to note that it would evaluate “individualized and fact specific” RFRA claims “on
15            a case-by-case basis.” Id.

16    Religious Sisters of Mercy v. Azar, WL 191009, at *3. The 2020 Rule is the same. “The 2020

17    Rule . . . explicitly acknowledges that Section 1557 is subject to RFRA’s protections of religious

18    conscience from government-imposed burdens, see 45 C.F.R. § 92.6(b) — protections the Supreme

19    Court has confirmed are ‘very broad.’” Whitman-Walker, 485 F. Supp. 3d at 46 (citing Burwell v.

20    Hobby Lobby Stores, Inc., 573 U.S. 682, 693 (2014)). Plaintiffs appear to be making the argument,

21    with no authority, that BCBSIL is somehow barred from raising authority directly incorporated into

22    the very statute and Rule at issue. HHS has consistently interpreted Section 1557 as incorporating

23    RFRA as an exception that must be applied in every case where a Defendant claims its protection.

24    Indeed, HHS interpreted Section 1557 as including a RFRA exception in response to a directive

25    from the Supreme Court. See Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania,

26    140 S. Ct. 2367, 2383 (2020) (“our decisions all but instructed the Departments to consider RFRA

27    going forward”); see also Hankins v. Lyght, 441 F.3d 96, 103–04 (2d Cir. 2006) (holding that the
     BCBSIL’S REPLY IN SUPPORT OF                                        KILPATRICK TOWNSEND & STOCKTON LLP
                                                                               1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 9                                                           SEATTLE, WA 98101
                                                                              (206) 626-7713 FAX: (206) 260-8946
             Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 10 of 13




 1
      defendant could raise RFRA as a defense in employment litigation between private parties where
 2
      the EEOC could bring an action to enforce the same statute that the private plaintiff seeks to
 3
      enforce); Gen. Conf. Corp. of Seventh-Day Adventists v. McGill, 617 F.3d 402, 411 (6th Cir. 2010)
 4
      (same).
 5
                B.     BCBSIL Can Rely on the RFRA to Defend Its Right to Sell Plans Containing the
 6                     Exclusion.
 7              BCBSIL can rely on the RFRA to justify its ability to sell plans containing the exclusions.

 8    Plaintiffs Complaint and briefing allege that the Exclusion is religious-based. Dkt. 20 at 11-12, 13-

 9    14, 28-29; Complaint ¶ 60 (citing Dkt. 1-8, App. H); see also Religious Sisters of Mercy, 2021 WL

10    191009, at *21-23; Franciscan Alliance, 227 F. Supp. 3d at 692. There is no case law holding

11    that a RFRA argument may be asserted only by the religious individual or entity whose religious

12    freedom is at issue. Plaintiffs cite no law to support this argument. To the contrary: the courts

13    uniformly hold that “vendors and those in like positions have been uniformly permitted to resist

14    efforts at restricting their operations by acting as advocates of the rights of third parties who seek

15    access to their market or function.” Epona v. Cty. of Ventura, 876 F.3d 1214, 1219 (9th Cir.

16    2017); 13A Wright & Miller, Fed. Prac. & Proc. Juris. § 3531.9.3 (3d ed.) (“Vendors are routinely

17    accorded standing to assert the constitutional rights of customers and prospective customers.”).

18    The Supreme Court explicitly rejected Plaintiffs’ argument in Hobby Lobby. There, the entity

19    required to comply with the contraceptive mandate was Hobby Lobby, Inc., a for-profit corporation

20    that sells craft supplies and is not a religious institution. Burwell v. Hobby Lobby Stores, Inc., 573

21    U.S. 682, 707 (2014). Yet the Court held that Hobby Lobby, Inc. had standing to raise the RFRA.

22    Id. There is no authority to support the claim that BCBSIL cannot raise the RFRA here.

23              C.     The Court Cannot Disregard the RFRA Exception to Section 1557.
24              Plaintiffs argue that even if Section 1557 is subject to a RFRA exception (as both the 2016
25    Rule and the 2020 Rule establish), the Court should disregard RFRA because “there is no way to
26    eradicate discrimination in health care but to prohibit all discrimination in health care.” Dkt 20 at 28.

27    Therefore, Plaintiffs argue, invalidation of the Exclusion “is the least restrictive means of furthering
     BCBSIL’S REPLY IN SUPPORT OF                                         KILPATRICK TOWNSEND & STOCKTON LLP
                                                                                1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 10                                                           SEATTLE, WA 98101
                                                                               (206) 626-7713 FAX: (206) 260-8946
             Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 11 of 13




 1
      that compelling governmental interest.” Id. at 29. Plaintiffs rely on the Supreme Court’s recognition
 2
      that generally businesses may not use religious objections to “deny protected persons equal access
 3
      to goods and services under a neutral and generally applicable public accommodations law.’” Dkt
 4
      20 at 28 (quoting Masterpiece Cakeshop, Ltd. v. Colorado C.R. Comm’n, 138 S. Ct. 1719, 1727
 5
      (2018)).   Plaintiffs also argue that here is “‘a need for uniformity precludes the recognition of
 6
      exceptions to generally applicable laws under RFRA.’” (quoting Gonzales v. O Centro Espirita
 7
      Beneficente Uniao do Vegetal, 546 U.S. 418, 421 (2006)).
 8
              These arguments do not justify the Court diverging from the clear authority. Indeed, both
 9
      Masterpiece Cakeshop and Gonzales upheld the religious objections at issue. Gonzales, 546 U.S.
10
      418; Masterpiece Cakeshop, 138 S. Ct. 1719. But more to the point, neither of these cases involved
11
      whether the Court should enforce the RFRA exception to Section 1557 long recognized by HHS at
12
      the Supreme Court’s direction. In the context of applying the Section 1557, HHS and the Supreme
13
      Court have already balanced the interest that Plaintiffs seek to vindicate here against religious interest
14
      protected by the RFRA and as a result established the RFRA exception to Section 1557 set forth in
15
      the 2016 Rule and the 2020 Rule. Little Sisters, 140 S. Ct. at 2388–89. This Court must defer to
16
      HHS’s determination that RFRA is an exception to Section 1557’s requirements and apply RFRA.
17
              The Exclusion does not violate Section 1557 because the statute itself, as consistently
18
      interpreted by HHS and the Supreme Court, provides that the RFRA limits Section 1557’s
19
      requirements.
20
                                                 IV.        CONCLUSION
21
              For the foregoing reasons, the Court should dismiss Plaintiffs’ Complaint.
22
              DATED this 16th day of April, 2021.
23
                                                       KILPATRICK TOWNSEND & STOCKTON LLP
24
                                                       By      /s/ Gwendolyn C. Payton
25                                                             Gwendolyn C. Payton, WSBA No. 26752
                                                               gpayton@kilpatricktownsend.com
26                                                             John R. Neeleman No. 19752
                                                               jneeleman@kilpatricktownsend.com
27                                                             1420 Fifth Ave., Suite 3700
     BCBSIL’S REPLY IN SUPPORT OF                                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                                 1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 11                                                            SEATTLE, WA 98101
                                                                                (206) 626-7713 FAX: (206) 260-8946
           Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 12 of 13




 1                                                Seattle, WA 98101
                                                  Telephone: (206) 626-7714
 2                                                Facsimile: (206) 623-6793

 3                                  Counsel for Defendant Health Care Service Corporation,
                                     a Mutual Legal Reserve Company, doing business in
 4                                   Illinois as Blue Cross and Blue Shield of Illinois

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     BCBSIL’S REPLY IN SUPPORT OF                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                 1420 FIFTH AVENUE, SUITE 3700
     MOTION TO DISMISS – 12                                            SEATTLE, WA 98101
                                                                (206) 626-7713 FAX: (206) 260-8946
             Case 3:20-cv-06145-RJB Document 22 Filed 04/16/21 Page 13 of 13




 1
                                     CERTIFICATE OF SERVICE
 2
              I certify that on the date indicated below I caused a copy of the foregoing document,
 3
     BCBSIL’s REPLY IN SUPPORT OF MOTION TO DISMISS to be filed with the Clerk of the
 4
     Court via the CM/ECF system. In accordance with their ECF registration agreement and the
 5
     Court’s rules, the Clerk of the Court will send e-mail notification of such filing to the following
 6
     attorneys of record:
 7
              Eleanor Hamburger
 8            SIRIANNI YOUTZ SPOONEMORE HAMBURGER
              3101 WESTERN AVENUE STE 350
 9            SEATTLE, WA 98121
              206-223-0303
10            Fax: 206-223-0246
              Email: ehamburger@sylaw.com
11
              Jennifer C Pizer
12            LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC
              4221 WILSHIRE BLVD., STE 280
13            LOS ANGELES, CA 90010
              213-382-7600
14            Email: jpizer@lambdalegal.org

15            Omar Gonzalez-Pagan
              LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC. (NY)
16            120 WALL STREET
              19TH FLOOR
17            NEW YORK, NY 10005
              212-809-8585
18            Email: ogonzalez-pagan@lambdalegal.org

19            I affirm under penalty of perjury under the laws of the State of Washington and the

20   United States that the foregoing is true and correct to the best of my knowledge.

21
              DATED this 16th day of April, 2021.
22
                                                    Kilpatrick, Townsend & Stockton LLP
23
                                                    By: /s/ Gwendolyn C. Payton
24                                                    Gwendolyn C. Payton, WSBA #26752
                                                      gpayton@kilpatricktownsend.com
25
                                           Counsel for Defendant Health Care Service Corporation,
26                                           a Mutual Legal Reserve Company, doing business in
                                               Illinois as Blue Cross and Blue Shield of Illinois
27
     CERTIFICATE OF SERVICE – 13                                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
                                                                                 SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
     SYSTEM.OBJECT[]
     76547013.2
